

116 S1700 IS: Journalism Competition and Preservation Act of 2019
U.S. Senate
2019-06-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1700IN THE SENATE OF THE UNITED STATESJune 3, 2019Mr. Kennedy (for himself and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide a temporary safe harbor for publishers of online content to collectively negotiate with
			 dominant online platforms regarding the terms on which content may be
 distributed.1.Short titleThis Act may be cited as the Journalism Competition and Preservation Act of 2019.2.Safe harbor for certain collective negotiations(a)DefinitionsIn this section:(1)Antitrust lawsThe term antitrust laws—(A)has the meaning given the term in subsection (a) of the first section of the Clayton Act (15 U.S.C. 12); and(B)includes—(i)section 5 of the Federal Trade Commission Act (15 U.S.C. 45) to the extent that section applies to unfair methods of competition; and(ii)any State law (including regulations) that prohibits or penalizes the conduct described in, or is otherwise inconsistent with, subsection (b).(2)News content creatorThe term news content creator means—(A)any print or digital news organization that—(i)has a dedicated professional editorial staff that creates and distributes original news and related content concerning local, national, or international matters of public interest on at least a weekly basis; and(ii)is commercially marketed through subscriptions, advertising, or sponsorship; and(B)provides original news and related content, with the editorial content consisting of not less than 25 percent current news and related content.(3)Online content distributorThe term online content distributor means any entity that—(A)operates a website or other online service that displays, distributes, or directs users to news articles, works of journalism, or other content on the internet that is generated by third-party news content creators; and(B)has not fewer than 1,000,000,000 monthly active users, in the aggregate, of all of its websites or online services worldwide.(b)Limitation of liabilityA news content creator may not be held liable under the antitrust laws for engaging in negotiations with any other news content creator during the 4-year period beginning on the date of enactment of this Act to collectively withhold content from, or negotiate with, an online content distributor regarding the terms on which the news content of the news content creator may be distributed by the online content distributor, if—(1)the negotiations with the online content distributor—(A)are not limited to price;(B)are nondiscriminatory as to similarly situated news content creators;(C)directly relate to the quality, accuracy, attribution or branding, and interoperability of news; and(D)pertain to terms that would be available to all news content creators;(2)the coordination between the news content creators is directly related to and reasonably necessary for negotiations with an online content distributor that are otherwise consistent with this Act; and(3)the negotiations do not involve any person that is not a news content creator or an online content distributor.(c)Rule of constructionExcept as provided in this Act, this Act shall not be construed to modify, impair, or supersede the operation of the antitrust laws.